DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 9, 10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen-Ware et al. (hereinafter Allen-Ware, US 20190004579).

Regarding claim 1, Allen-Ware discloses:
a method comprising:
initializing, by a host processor of an information handling system, a host service (Fig. 1 and 2 and at least ph. [0068] disclose a system with servers (hosts) that have processors to function, and this used as a system to implement the methodology disclosed in at least Fig. 6 - 8, Fig. 11 - 15 and throughout the reference);
initializing a container service for containerized applications within the information
handling system (at least ph. [0061] – [0062] disclose that the system and its methods (see at least Fig. 1, 2, 6 - 8 and 11 - 15) utilize containers with its SPD manager and SPD workers, and as they are present as functioning parts of the system they were at one time implemented/initialized);
identifying, by the host processor, a device of the information handling system that is
virtualized to the containerized applications (the server /host (and therefore it’s processor) implement the container architecture including SDP managers described in at least ph. [0060] – [0061] and to do this and to utilize these containers for the processes of at least Fig. 6 - 8 and 11 - 15 it has to find/identify them);
receiving, by the host processor, a power notification from the container service; and
based on the power notification, changing, by the host processor, a power state of the
device (at least ph. [0061] - [0062] disclose that the SDP workers and managers provide the communications and the handling of for the power management system which includes adjustments based upon the communications and the system is implemented by the server/host through its processor as is disclosed in at least Fig. 1, 2 and ph. [0068]).

Regarding claim 2, the rejection of claim 1 is incorporated and Allen-Ware discloses:
in response to identifying the device, receiving, by the host processor, a power profile
supported by the device (from ph. [0061] – [0062] disclose the SDP manager implemented by the sever/host (see at least Fig. 1, 2 and ph. [0068]) the various power ratings disclosed in at least ph. [0048] are known and transmitted by the SPD manager and is therefore supported).

Regarding claim 4, the rejection of claim 1 is incorporated and Allen-Ware discloses:
communicating, by the host processor, with a universal serial bus connection manager
stack to change the power state of the device (the server/host via its processor (see Fig. 1, 2 and at least ph. [0058] implement the power manager system in which the SDP manager and workers, as per at least ph. [0061] – [0062] that allow the changes in power levels and at least ph. [0050] discloses that communications occur via USB).

Regarding claim 7, the rejection of claim 1 is incorporated and Allen-Ware discloses:
monitoring, by the container service, application states to provide usage of the device (at least ph. [0061] – [0062] disclose that the SDP manager monitors the power usage and therefore power states and thereby the SDP is utilized).

Regarding claim 9, Allen-Ware discloses:
an information handling system (Fig. 1, 2, 6 - 8, 11 - 15 and ph. [0061] – [0062] disclose such a system) comprising:
a plurality of containerized applications (at least ph. [0061] – [0062] disclose the SDP manger and workers as virtualized/containerized);
a container service associated with the containerized applications (the SDP manager provides handling for the SDP workers as per at least ph. [0061] – [0062]);
a hardware device virtualized to the containerized applications (at least ph. [0049] discloses that physical devices are represented virtually); and
a host processor to initialize a host service (at least Fig. 1, 2 and ph. [0068] disclose that the services are implemented (and therefore initialized by a server/host), the host processor (the server will have a processor as per at least Fig. 1, and 2) to communicate with the containerized applications (as the server controls the processes it communicates with the processes and needs the processor to process the communications), and to communicate with the container service via the host service (the communication of the processes includes utilizing the SDP managers and workers discussed in at least ph. [0061] and [0062]), the host processor to:
identify the hardware device that is virtualized to the containerized applications (to use and communicate with the SDP managers and workers it must identify them and at least ph. [0061] and [0062] disclose the SDP managers and workers as virtual container applications);
receive a power notification from the container service (at least ph. [0061] and [0062] disclose that the SDP manager monitors power (and therefore receives updates/notifications of the power usage); and
based on the power notification, change a power state of the hardware device (at least ph. [0061] - [0061] disclose the that the system implemented with the SDP managers and workers is a power management system, which includes changing power states of related physical devices).

Regarding claim 10, the rejection of claim 9 is incorporated and Allen-Ware discloses:
receive a power profile supported by the device (from ph. [0061] – [0062] disclose the SDP manager implemented by the sever/host (see at least Fig. 1, 2 and ph. [0068]) the various power ratings disclosed in at least ph. [0048] are known and transmitted by the SPD manager and is therefore supported).

Regarding claim 12, the rejection of claim 9 is incorporated and Allen-Ware discloses:
communicate with a universal serial bus connection manager stack to change the power state of the device (the server/host via its processor (see Fig. 1, 2 and at least ph. [0058] implement the power manager system in which the SDP manager and workers, as per at least ph. [0061] – [0062] that allow the changes in power levels and at least ph. [0050] discloses that communications occur via USB).

Regarding claim 15, the rejection of claim 9 is incorporated and Allen-Ware discloses:
monitoring, by the container service, application states to provide usage of the device (at least ph. [0061] – [0062] disclose that the SDP manager monitors the power usage and therefore power states and thereby the SDP is utilized).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allen-Ware in view of McAlear et al. (hereinafter McAlear, US 6,721,332).

Regarding claim 8, the rejection of claim 1 is incorporated and Allen-Ware does not expressly disclose, however, McAlear discloses:
virtualized device is a virtualized universal serial bus device (col. 44 ln. 37 – col. 45 ln. 35 discloses the virtualized USB device).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Allen-Ware, by the teachings of BhalBhalBhal in order to provide a method of allowing virtual connections between devices providing compartmentalization and thereby greater security (see at least col. 44 ln. 37 – col. 45 ln. 35 for the allowing of virtual connections).

Regarding claim 16, the rejection of claim 9 is incorporated and Allen-Ware does not expressly disclose, however, McAlear discloses:
virtualized device is a virtualized universal serial bus device (col. 44 ln. 37 – col. 45 ln. 35 discloses the virtualized USB device).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Allen-Ware, by the teachings of BhalBhalBhal in order to provide a method of allowing virtual connections between devices providing compartmentalization and thereby greater security (see at least col. 44 ln. 37 – col. 45 ln. 35 for the allowing of virtual connections).
Allowable Subject Matter
Claims 3, 5, 6, 11, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 – 20 are allowable.
Other References Not Cited
Bak et al. (US 2006/0052087) discloses managing containers (including suspending them) and managing transitions between lower and higher power states.
Srinivasan et al. (US 2017/0237675) discloses application servers and a power state service may be instantiated as virtual machines and/or application containers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194